Decision for plaintiff rendered March 25, 1969.
The plaintiff applied for and received a special assessment as nonzoned farm land for her farm in Linn County for 1968-69. The only issue is the reasonable rental value of 637 acres. The Linn County Assessor and Board of Equalization found the reasonable rental to be $18.00 per acre. This amount was sustained by the tax commission and plaintiff appealed.
The plaintiff contends that the reasonable rental value should not be in excess of $10.00 per acre.
The plaintiff's 637 acres is part of a larger parcel located in the Brewster area of Linn County. The land has been used for pasture but has not been irrigated. Several witnesses testified that the land was not suitable for raising grain or row crops and that its highest and best use was for pasturing sheep and cattle.
In appraising the property the county appraiser believed the land was suitable for a higher use than grazing and that the reasonable rental was $18.00 per acre. However, he testified that if the best use of the *Page 407 
property was for grazing the reasonable rental would be $10.00 per acre. Four witnesses familiar with the area and the plaintiff's land stated that grazing was the highest and best use and a reasonable rental would be from $5.00 to $10.00 an acre.
The court viewed the premises. The evidence definitely supports the plaintiff's contention that the 637 acres is grazing land for pasturing sheep or cattle and the reasonable rental should be $10.00 per acre. *Page 408